Citation Nr: 1201435	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

The Veteran represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In this decision, for reasons and bases that will be discussed, the Board is reopening the claim for service connection for a psychiatric disorder because there is new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim, as well as the claim for service connection for a cervical spine disorder, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

FINDINGS OF FACT

1.  In an unappealed February 1978 decision, which was confirmed in March 1979, the RO initially considered and denied the Veteran's claim for service connection for a psychiatric disorder, which he alleged had incepted during his military service; the RO determined, however, that his service treatment records (STRs) were unremarkable for any psychiatric disorder - despite a record from service denoting psychiatric observation in May 1971 - and that the psychotic depressive reaction that VA had diagnosed since service was unrelated to his service.

2.  In unappealed rating decisions in January and July 1996, the RO determined that the Veteran had not submitted new and material evidence to reopen this claim.

3.  Since that July 1996 decision, however, the Veteran has submitted additional medical records showing ongoing symptoms and treatment since 1977; so this additional evidence, when considered along with the evidence previously of record, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate this claim, raises a reasonable possibility of substantiating this claim, and therefore is so significant that it must be considered in order to fairly decide the merits of this claim for a psychiatric disorder.


CONCLUSION OF LAW

The RO's July 1996 decision denying the Veteran's prior petition to reopen his claim for service connection for a psychiatric disorder is final and binding on him based on the evidence then of record; however, new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim for a psychiatric disorder on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

The Board is temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA pending completion of the additional development of this claim on remand.

The RO first considered and denied this claim in February 1978.  At the time, the Veteran had undergone a VA compensation examination in October 1977 with a resultant diagnosis that had included psychotic depressive reaction.  Nevertheless, although he had reported receiving relevant treatment during his military service in 1971 at Fort Jackson, North Carolina (actually South Carolina), the RO determined his STRs were unremarkable for any psychiatric disorder during his service.

Also, in January 1979, the Veteran had submitted a November 1978 statement from Dr. M.T.R., who had reported treating the Veteran for a psychoneurosis since 1973, so since service.  The RO subsequently confirmed that initial denial of service connection in March 1979.

The RO appropriately notified the Veteran of those February 1978 and March 1979 decisions, including apprising him of his procedural and appellate rights in the event he elected to appeal either decision, but he did not.  So they became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran filed a petition to reopen this claim in July 1980, but was advised by the RO in November 1980 that he had to submit new and material evidence.  In January 1981 he replied by reporting his history of medical treatment.  The RO notified him in July 1981 that his allegations had been considered previously and that he would have to submit new and material evidence.  


In May 1994, the Veteran again attempted to reopen this claim.  Along with other evidence, he submitted a July 1994 statement from Dr. C.E.F. who also reported treating him since 1973 for a psychiatric disorder.  A Field Examination was performed in order to obtain the medical records from Dr. C.E.F.; however, the physician was unavailable as he had moved to a U.S. mainland location.  In January 1996, the RO determined this evidence was not new and material since it was not submitted with the original application.

Thereafter, the Veteran re-submitted the statement from Dr. C.E.F., as well as additional medical records showing ongoing treatment.  In July 1996, the RO found that this evidence was not new and material.  

Again, the RO appropriately notified the Veteran of the January and July 1996 decisions, including apprising him of his procedural and appellate rights in the event he elected to appeal the decisions, but he did not.  So they, too, became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran filed his current petition to reopen this claim in July 2008.

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).


Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

As justification for reopening this claim, the Veteran has submitted additional VA treatment records showing continuing evaluation and treatment since 1977.  Although his submission of this additional evidence has not been accompanied by any personal contentions, these additional records are evidence of continuity of symptomatology for the many years since 1977, so virtually since his military service ended just some 4 years prior in 1973.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  


The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is the evidence that has been added to the record since the last final and binding disallowance of this claim, regardless of the specific basis of that denial, which, in this case, was the RO's July 1996 decision.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  Because these additional reports since submtted were not of record at the time of the RO's July 1996 decision, and indicate ongoing symptoms dating back to 1977 to a time far more contemporaneous to the Veteran's military service, these additional records are both new and material to his claim.  See Hodge and Shade, supra.  Especially when the Board considers the record as a whole in that, there is evidence of relevant evaluation or treatment in service, evidence of continuing psychiatric problems within months of discharge, and for many ensuing years, and a current diagnosis of a psychiatric disorder.  Accordingly, this claim for service connection for a psychiatric disorder is reopened.


ORDER

The petition to reopen the claim for service connection for a psychiatric disorder is granted, subject to the further development of this claim on REMAND.


REMAND

The Board finds that additional evidentiary development is needed before it can readjudicate the Veteran's claim for service connection for a psychiatric disorder on its underlying merits, as well as his claim for service connection for a cervical spine disorder.  

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In reviewing the Veteran's medical history, as noted above the STRs contain medical documents indicating he was referred for psychiatric observation in May 1971 while at Fort Jackson, South Carolina.  However, the complete medical report is not in his STRs.  Further attempts therefore should be made to obtain the complete psychiatric report.  38 C.F.R. § 3.159(c)(2).  Thereafter, he should be examined for a medical nexus opinion regarding the etiology of any currently diagnosed psychiatric disorder - but especially in terms of whether it is attributable to or dates back to his military service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

In regard to his claimed cervical spine disability, the Veteran's STRs show that, beginning in July 1971, he complained of multiple-joint pain that included his cervical spine.  He resultantly underwent diagnostic evaluation in 1971 and 1972, but no objective findings were noted and no diagnosis rendered.  During the February 1973 examination he had in anticipation of his separation from service, he did not report any cervical spine related issues and his musculoskeletal system was considered normal.  His military serviced ended in April 1973.

Post-service private medical records from much more recently, dated in July 1994, show the Veteran voiced similar joint complaints to those he had in service.  His consequent diagnosis included cervical myositis.  Also, a June 2008 VA computerized problem list shows he had received treatment in May 2001 for variously diagnosed cervical spine disabilities.

The Board therefore is also requesting a VA examination and opinion concerning this claim, specifically insofar as the etiology of his cervical spine disorders and their potential relationship with his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC) and any other appropriate agency or repository, to try and ascertain whether there are additional STRs or military personnel records - particularly any concerning the Veteran's referral for psychiatric observation and evaluation in May 1971 while at Fort Jackson, South Carolina.  If no such additional records exist, or if they have been destroyed, ask for specific documented confirmation of this fact.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran appropriate notice of this.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

2.  Also ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his psychiatric or cervical spine disabilities.  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).


3.  Afterwards, and regardless of whether additional STRs or other records are obtained, schedule VA compensation examinations to ascertain the nature and etiology of the Veteran's psychiatric and cervical spine disorders.  All indicated evaluations, studies, and diagnostic testing deemed necessary should be performed.  The examiners are requested to review all pertinent records associated with the claims file, particularly the STRs and those regarding the Veteran's evaluation and treatment since service, and offer comments and an opinion as to whether any currently diagnosed disorders are related to his service or date back to his service.  In particular, the following should be addressed:

a) In regards to the claimed psychiatric disorder, an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed psychiatric disorder is attributable to the Veteran's military service, but in particular to the evaluation or treatment that was deemed necessary during his service as evidenced by the referral.  The examiner also must take into consideration the medical evidence and the Veteran's lay statements that have been submitted in support of this claim.

b) In regards to the cervical spine disorder, an opinion similarly is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current cervical spine disorder is attributable to the Veteran's military service or dates back to his service, including to the multiple-joint pain he experienced in service and apparently additionally has experienced since service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If at all possible, the examiners are asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that failure to report for these scheduled examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

4.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.


By this remand, the Board intimates no opinion as to the final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


